Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendments and remarks filed on 10/12/2020 have been considered and entered. Claims 1-20 are pending. Claims 1-20 have been amended.    

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The objection to the specification for improper arrangement of the specification is withdrawn. The specification has been amended to include priority information and section headings.
	The objection to claim 8 for improper Markush listing is withdrawn in light of the amendments to the claim filed on 10/12/2020.
	The rejections of claims 6, 16 and 17 under under 35 U.S.C. 112(b) as being indefinite are withdrawn in light of the amendments to the claim filed on 10/12/2020.
The term ‘preferably’ is deleted from the claims.
	
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

The rejections below are maintained and modified as necessitated by the amendments filed on 10/12/2020.
Claims 1-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Van Krieken (WO 2013/160352 A1 - cited in the IDS filed on 11/27/2018) in view of Takashi (JP 06154643A – reasons reprised and cited in the IDS filed on 03/24/2020).
Van Krieken’s general disclosure relates to a fermentation process for the production of an organic acid salt.  The invention pertains in particular to the manufacture of lactate, succinate, and furandicarboxylic acid salts (see page 1). 
Regarding claims 1 and 5, Van Krieken teaches a fermentation process for the production of an organic acid salt comprising the steps of - fermenting a microorganism in a fermentation medium in a fermentation reactor to form a fermentation broth comprising an organic acid salt, wherein part of the organic acid salt is present in the solid state and part of the organic acid salt is dissolved in the fermentation broth; - withdrawing at least part of the fermentation broth from the fermentation reactor, providing said broth to a hydrocyclone (a dynamic mixer), and withdrawing a top effluent and a bottom effluent from the hydrocyclone; - providing the bottom effluent from the hydocyclone to a solid/liquid separation step, to form a solid fraction and a liquid fraction, - providing at least 30 vol. % of the total of the top effluent from the hydrocyclone and the liquid fraction from the solid-liquid separation step to the fermentation reactor (see abstract, pages 1-2, 8, 20, and Figures 1-3, & Example 1).  The fermentation broth as withdrawn from the reactor additionally comprises biomass (see page 8).  Van Krieken describes that a hydrocyclone method was used for fractionating particles according to a particle roughness (see page 9, lines 1 to 18).
However, Van Krieken does not particularly teach an aqueous slurry provided in the upper part of a biomass separator is contacted in countercurrent operation with the aqueous medium provided in the bottom of the biomass separator.
Takashi is directed to a hydraulic classifier for classifying mixed particles having a particle size distribution in a wet method, wherein the mixed particles containing fine countercurrent contact).  Takashi teaches the classifying liquid means comprise a plurality of liquid supply ports provided in the lower portion of the cylinder (reads on supplying the aqueous medium at the bottom of the separator unit), the mixed particle supplying means comprises a plurality of mixed particle supplying ports provided in the upper part of the cylindrical portion (reads on supplying the aqueous slurry to the upper part of the separator unit, Fig. 3), and teaches the classifying liquid extracting means comprises a plurality of classifying discharging ports provided at the upper portion of the cylindrical portion (reads on waste stream) (see par. [0013,0016,0019]).  Takashi teaches the mixed particles to be supplied into the cylindrical unit as a slurry state (reads on aqueous slurry).  Takashi teaches that, in the hydraulic classifier tower unit, the coarse solid particles are precipitated in countercurrent contact with the ascending liquid is necessary to create a separation current (par. [0036], see Fig. 2).  Takashi teaches its hydraulic classifer can separate particles of about ≤ 100µm with high precision (see pg. 2 Purpose).
At the time of filing, it would have been obvious to one of ordinary skill in the art to envisage feed slurries and effluent into or out of a biomass separator unit in a countercurrent fashion such as reasonably taught or depicted by Takashi in the method of Van Krieken.  Hence, it is obvious to consider substituting another process having a similar action and function for a certain process.  A person skilled in the art would easily prima facie obvious to one of ordinary skill in the art at the time of filing.
Regarding claims 6-12, Van Krieken discloses that “the top effluent is recycled back to the fermentation unit in whole or in part. If so desired, the top effluent may be subjected to a biomass removal step” and the liquid fraction from the solid-liquid separation step is recycled back to the fermentation unit in whole or in part (see pages 10-12). Van Krieken discloses further purification steps (see pages 10-11). Van Krieken discloses wherein the organic acid salt is a salt of a carboxylic acid wherein the carboxylic acid is selected from the group of lactic acid, succinic acid, or furandicarboxylic acid. (see pages 20-21). 
Regarding claims 13-14 and 18-20, Van Krieken teaches the fermentation broth comprising magnesium lactate wherein, for example, 25-40% of the total amount of magnesium lactate is present in the solid state (see adjoining pages 4-5). 
Furthermore, if not expressly taught by the references in regards to the concentration amounts of biomass and solid fermentation product as seen in claims 2-4, 6, 13-17, and 20, the MPEP at 2144.05 states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive.  Applicants argue that the methods to separate biomass from solid fermentation products such as the methods taught by Van Krieken are less efficient than the methods of claim 1 and substantial loss of desired products may be observed (pg. 8 last para.).  Applicants argue that Van Krieken teaches using a belt-filter for the separation step which results in formation of a filter cake and loss of biomass occurs (pg. 9 last 2 paras).  Applicants argue that Van Krieken uses a hydrocyclone which creates a current in the same direction (a concurrent direction) and not countercurrent direction as currently amended claim 1 recites (see pg. 10 para. 3-6).  Applicants argue that there is no motivation to combine the teachings of Takashi with Van Kriekan (pg. 11 para. 1,2).  Applicants argue that Van Kriekan aims to separate biomass from solid fermentation product, whereas Takashi teaches separation of gypsum slurry and not biomass (pg. 11 para. 4).  Applicants argue that Van Kriekan and Takashi teach different separation principles, a hydrocyclone in Van Kriekan vs a countercurrent separation in .
These arguments are not persuasive, because both Van Krieken and Takashi are directed to particle separation, solids of different sizes in a liquid medium and it is obvious to one of ordinary skill in the art to substitute one separation method for another.  Further, Takashi teaches its methods can separate particles of about ≤ 100µm with high precision (see pg. 2 Purpose).  Van Kriekan teaches hydrocyclone separates particles based on ratio of centripetal forces to fluid resistance, which is higher for dense and coarse particles and low for light and fine particles (see pg. 9 lines 4-8). Therefore, it would have been obvious to one of ordinary skill in the art to use the separation methods of Takashi instead of the hydrocyclone of VanKriekan to achieve higher precision for separating smaller particles.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657